Citation Nr: 1726206	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  14-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

  
REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from March 1954 to August 1974, with additional time in the reserves.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a December 2014 decision, the Board denied the entitlement to a rating in excess of 50 percent for PTSD.  The Veteran appealed the December 2014 decision for that issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated September 2016, the Court issued a memorandum decision, vacating the December 2014 Board decision for that issue and remanding it for compliance with the terms of the memorandum decision.

The Board notes that in the December 2014 decision, the issues of service connection for hypertension and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) were remanded.  As these issues are currently with the Agency of Original Jurisdiction (AOJ), they are not before the Board at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As to the increased rating claim for PTSD, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997
The Veteran was last afforded an examination for his PTSD in February 2013.  In his May 2014 VA Form 9 and June 2017 Informal Hearing Presentation, the Veteran and his representative contend that his PTSD has worsened he was last evaluated. Therefore, he should be afforded an updated examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

2. After completing the above and any other development warranted as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




